Title: James Madison to Henry Clay, 24 May 1828
From: Madison, James
To: Clay, Henry


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                May 24. 1828.
                            
                        
                          
                        I have received yours of the 20th. inclosing the letter of Mr. Tracie. He had before made a direct
                            application for the Classical Professorship in our University, and will of course be taken into due consideration with the
                            other candidates. Notwithstanding the number of them, we shall not, I fear, find one who will replace as well as succeed Mr. Long now in that Chair, whose eminent qualifications have tempted an offer from
                            the London University which he has accepted.
                        We learn with great pleasure that your health, of which very unfavorable reports had prevailed is improved,
                            and that a compleat re-establishment of it is pledged by the skilful physicians you have lately consulted. With our best
                            wishes that such may be the result, be pleased to accept the assurance of our esteem & our friendly respects. Mrs.
                            Madison offers her affectionate remembrances to Mrs. Clay, to whom I beg that I may be respectfully presented.
                        
                        
                            
                                James Madison
                            
                        
                    